DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-27 directed to an invention non-elected with traverse in the reply filed on 7/28/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a protection cap assembly for enclosing an end portion
of a fastener which extends through a structure of an aircraft, comprising: a cap member having a sidewall defining: an opening and an interior space wherein the opening is aligned with the interior space for receiving the end portion of the fastener through the opening and into the interior space; and an end surface positioned to abut the structure; and a projection member secured to and extends from the end surface of the sidewall of the cap member, wherein the projection is positioned to extend within an opening of the structure, with the end surface abutting the structure.
Dobbin (US 9764854) teaches a protection cap assembly (figure 7 #140) for enclosing an end portion (120) of a fastener (122) which extends through a structure of an aircraft (110) (column 1 lines 40-50) comprising a cap member (141) having a sidewall (inside surface of the cap member 141) that defines an opening (empty space below the sidewall) and an interior space (empty space between the sidewall and the fastener) (figure 9) for receiving the end portion of the fastener through the opening and into the interior space (as seen in figures 5-7). The cap member also has an end surface (surface of 141 that contacts part 110) that abuts the structure. Dobbin does not teach a projection member that extends from the end surface of the sidewall of the cap member. Dobbin also does not teach that the projection is positioned to extend within an opening of the structure, with the end surface abutting the structure.
Yao (CN 107448463) teaches a projection member (figure 1 #11) that extends from the end surface (10) of the sidewall of the cap member (6). Yao does not teach that the projection is positioned to extend within an opening of the structure, with the end surface abutting the structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748